Case 5:18-cv-00458-JSM-PRL Document 185 Filed 02/03/21 Page 1 of 2 PageID 9902




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

 FOUNDATION RESOLUTION CORP.
 and FOUNDATION RESOLUTION
 CORP. PENSION COMMITTEE,

        Plaintiffs,

 v.                                                          Case No: 5:18-cv-458-Oc-30PRL

 AON HEWITT INVESTMENT
 CONSULTING, INC. and ALIGHT
 SOLUTIONS, LLC,

        Defendants.


                                            ORDER

        In efforts to prepare for the upcoming hearing, the Court has spent considerable time

 sorting through the docket and the voluminous record. Plaintiffs have repeatedly filed notices

 of filing exhibits, and then amended notices; they have advised that documents have been

 filed under seal, but then they have not been submitted to the Court.

        By way of example, Plaintiffs filed a notice of filing exhibits in support of their motion

 for partial summary judgment. (Doc. 130) Of the 64 exhibits filed, 56 were a one-page

 document simply stating, “This document has been marked as confidential by Defendant

 AHIC and may be subject to a Motion to File Under Seal.” (Doc. 130). AHIC filed a motion

 to seal twelve of Plaintiff’s exhibit (Doc. 137) which was granted. (Doc. 138). Plaintiffs then

 filed an amended notice of filing exhibits (Doc. 140)—which included many documents

 previously not provided and identified twelve exhibits that had been filed under seal (Exhibits

 8, 10, 13, 22, 27, 40, 41, 48, 54, 55, 56, 57). The Court has not received any of these sealed

 documents.
Case 5:18-cv-00458-JSM-PRL Document 185 Filed 02/03/21 Page 2 of 2 PageID 9903




        Likewise, in response to AHIC’s motion for summary judgment, Plaintiffs filed a

 notice of filing 67 exhibits, the majority of which were the one-page document discussed

 above. (Doc. 160). Now, AHIC has filed an unopposed motion asking the Court to seal

 nineteen of the exhibits upon which Plaintiff’s rely. (Doc. 184). The Court will GRANT this

 motion (Doc. 184).

        In efforts to clean up the docket and make it easier for review, Plaintiffs shall submit

 to the Court within five days of this Order a notice advising where each document upon

 which they rely related to the pending motions for summary judgment and motions to exclude

 expert testimony is located in the record; and confirm that documents that were supposed to

 be filed under seal have been submitted to the Court for review.

        DONE and ORDERED in Ocala, Florida on February 3, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                              -2-
